Citation Nr: 0415078	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  99-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of injury to 
the thoracic and lumbar spine.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

This case was the subject of a September 2001 hearing before 
the undersigned Veterans Law Judge, and of Board remands 
dated in November 2001 and November 2003. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In January 2004, the RO issued a Supplemental Statement of 
the Case pertaining to the veteran's appeal.  In March 2004, 
the RO received additional evidence, in the form of a lay 
statement from a relative of the veteran and a December 2003 
letter from a former treating chiropractor.  Under these 
circumstances, the RO must consider this additional evidence 
and issue an appropriate Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31 (2003).    

The Board also notes that, following a review of the claims 
file and an examination of the veteran in February 2003, the 
VA examiner recorded "it is my opinion on at least as likely 
as not basis that the veteran's thoracic and lumbar back 
conditions are related to injuries secondary to heavy lifting 
while working as a custodian at Grace Harbor Hospital (in 
1992) and are related to injuries caused by motor vehicle 
accidents in 1998..."  The clinician noted that, in addition 
to the post-service injuries involving the back, "I only 
found one service medical record that mentioned the veteran's 
back"; he further observed that the service medical record   
noted only back pain.  While it is apparent from the 
rationale that the clinician attributed the veteran's current 
back disability to post-service trauma, the opinion can be 
read to state that such an etiology is at least as likely as 
not, which places the evidence in equipoise if the only other 
cause considered is the in-service injury.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  The United 
States Court of Appeals for the Federal Circuit has held that 
"when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001). 

It is the Board's judgment that the claims file should be 
sent to the VA physician who conducted the examination of the 
veteran in February 2003 for the purpose of clarifying his 
opinion.  Specifically, the examiner should be asked to opine 
whether the contended causal relationship between the 
veteran's in-service back injury and current residuals of 
injuries to the thoracic and lumbar spine is less likely than 
not (does not support claim), as likely as not (evidence in 
equipoise; therefore supports claim), or more likely than not 
(supports claim).   

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of entitlement to 
service connection for residuals of 
injury to the thoracic and lumbar spine 
of the impact of the notification 
requirements on the claim.  The veteran 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The claims file should be sent to Richard 
Dimond of the Seattle, Washington VA Medical 
Center, for the purpose of obtaining a 
clarification of his February 2003 opinion.  
Specifically, the examiner should be asked to 
opine whether the contended causal 
relationship between the veteran's in-service 
back injury and his current residuals of 
injuries to the thoracic and lumbar spine is 
less likely than not (does not support 
claim), as likely as not (evidence in 
equipoise; therefore supports claim), or more 
likely than not (supports claim).  If the 
clinician who performed the February 2003 VA 
examination is not available, the claims file 
should be referred to another VA clinician 
with expertise in orthopedics for a review of 
the relevant evidence in the claims file and 
an opinion that addresses the question 
present above.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
residuals of injury to the thoracic and 
lumbar spine with consideration of all of 
the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in January 2004, to include 
a lay statement from a relative of the 
veteran, a December 2003 letter from a 
former treating chiropractor, and any 
addendum to the February 2003 VA 
examination obtained as a result of this 
remand.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2004 SSOC, including a lay statement from 
a relative of the veteran and a December 
2003 letter from a former treating 
chiropractor, and any addendum to the 
February 2003 VA examination obtained as 
a result of this remand.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




